Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 26, 2017

                                        No. 04-16-00840-CR

                                    IN RE Matthew T. JOINER,

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR10594
                            Honorable Jefferson Moore, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice


           The Declaration of Matthew Joiner is hereby DENIED.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court